United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2843
                                    ___________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Arkansas.
                                         *
Billy Edward Welch,                      *      [UNPUBLISHED]
                                         *
                    Appellant.           *
                                    ___________

                            Submitted: May 3, 1999
                                Filed: May 12, 1999
                                   ___________

Before BEAM, HANSEN, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

       Billy Edward Welch pleaded guilty for conspiring to distribute methamphetamine
and for attempting to escape. On appeal, Welch contends the district court improperly
rejected his request to withdraw his guilty plea. Having searched the record and
considered the parties' submissions, we find no merit in Welch's contention that he had
been subjected to threats and intimidation by Arkansas law enforcement officers. We
decline to consider Welch's ineffective assistance of counsel arguments. See United
States v. Iversen, 90 F.3d 1340, 1342 (8th Cir. 1996) (ineffective assistance claim
raised for first time on appeal is properly addressed in 28 U.S.C. § 2255 motion). We
thus affirm. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-